I concur with the majority opinion except as to punitive damages.
Since the plaintiff did not plead for *Page 138 
punitive damages, in my view, it was error to grant punitive damages. The fact that the total compensatory claim exceeds the total judgment is not persuasive.
However, if it was not error to allow punitive damages, then I would reduce the punitive damages to $25,000. In my view, Fisher was, in general, doing what it had the right to do. It certainly cannot be faulted for having pipes, freezers, and coolers that sweat and defrost. Nor can it be criticized for hosing its meat cutters and grinders.
It can be held liable for permitting the drains to be plugged thus causing excess water to drain down on plaintiff. It is liable for permitting water to run for ten to twelve hours from a broken pipe.
In my view, a generous allowance for punitive damages is $25,000. Anything more is motivated by the popular view of socking the big corporations.